DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seki ("Seki", US 20140250213) in view of Canon ("Canon", iPF785 User's Guide, 2015-04-07, Canon, ver 1.10, 700 pages, listed in the PTO-892 dated 7/6/2020) and in further view of Bear et al ("Bear", US 20060007051).
Regarding Claim 1, Seki teaches an IP address display device suitable for a power device, comprising: 
a communication interface (Fig. 1, element 18, par 0029); 
a display interface (Fig. 1, element 14, par 0029); 
and a control circuit, electrically coupled to the communication interface and the display interface (Fig. 1, element 50, par 0029), 
and then determine whether an IP address allocated by a DHCP server has been obtained through the communication interface (par 0031; Fig. 3A, elements {72, 76}, par 0045-0049; par 0018; Since the IP address allocated by a DHCP is stored and displayed, it has been determined that it has been obtained.);
and when the determination result is yes, the control circuit controls the display interface to execute the following operations: automatically displaying the obtained IP address, so that a user can obtain the IP address of the power device (Fig. 3A, elements {72, 76}, par 0045-0049; par 0018, par 0038; par 0029; The IP address is displayed as shown in Fig. 3A.), 
Seki does not explicitly teach wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source; automatically displaying another image to replace the image showing the main menu for a preset time; (using an IP address) for remote management, wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface.
Canon teaches wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source (page 17-18; page 438-439; page 680; The main menu is the display (image) of the standby mode/paper menu. The printer goes into standby mode after it is plugged in. The printer does not go into standby mode if it is not plugged in. Page 680 further shows that the printer uses AC power.); 
(using an IP address) for remote management (page 492; par 498; The printer can be accessed remotely via Remote UI. An IP address can be used to configure the printer to connect with RemoteUI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki with the display and RemoteUI functionality of Canon because it enables a user to locally access a printer and remotely access a printer via a network to configure network settings as well as display various types of information and statuses (Canon; page 492).
Seki and Canon do not explicitly teach automatically displaying another image to replace the image showing the main menu for a preset time, wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface.
	Bear teaches automatically displaying another image to replace the image showing the main menu for a preset time (par 14-15; par 75; The main menu is the main display.), 
wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface (par 14-15; par 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki and Canon with the notifications of Bear because they allow for important information to be displayed to a user for a preset time so that information that is no longer relevant or desired does not consume space on the display screen (Bear; par 15). 
Regarding Claim 2, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1. 
Seki further teaches wherein the control circuit further determines whether a network has been connected through the communication interface, and when the determination result is yes, the control circuit further determines whether the IP address allocated by the DHCP server has been obtained through the communication interface (par 0031; par 0038; The DHCP server allocates an IP address to a specified device that is connected to the network 4. Since the IP address allocated by a DHCP is stored, it has been determined that it has been obtained.).  
	Regarding Claim 3, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit stores the obtained IP address in an internal register thereof (par 0012; par 0031; par 0042).  
	Regarding Claim 4, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit is further electrically coupled to a memory unit, so as to store the obtained IP address in the memory unit (par 0012; par 0031; par 0042).  
	Regarding Claim 6, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1. 
Seki further teaches wherein the control circuit further adjusts the length of the preset time according to a control command from an input interface or the communication interface (Fig. 3A, elements {72, 76}, par 0045-0046; Fig. 3B, elements {72, 76}, par 0049; par 0030; par 0038; If a user sets the IP Address Setting Method to Static from DHCP, the length of the preset time that the IP address would be displayed for would be adjusted. It would not be the length of the expired term of the IP address, but it would be shorter.).
	Regarding Claim 7, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit further determines whether to enable the function of automatically displaying the obtained IP address according to a control command (Fig. 3A, elements {72, 76}, par 0045-0046; Fig. 3B, elements {72, 76}, par 0049; par 0030; If a user sets the IP Address Setting Method to Static, the obtained IP address allocated by the DHCP server would not automatically display. If the user sets the IP Address Setting Method to DHCP, the IP address allocated by the DHCP server would automatically display.).  
Claims 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Canon, in further view of Bear, and in even further view of Yasui et al ("Yasui", US 20140307279).
Regarding Claim 5, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki, Canon, and Bear do not explicitly teach wherein the power device comprises a power distribution unit or an uninterruptible power system.
Yasui teaches wherein the power device comprises a power distribution unit or an uninterruptible power system (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.).  

Regarding Claim 8, Seki teaches comprising: a communication interface (Fig. 1, element 18, par 0029); 
Seki, Canon, and Bear do not explicitly teach a power distribution unit; the power distribution unit.
Yasui teaches a power distribution unit (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.);
the power distribution unit (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the power distribution unit of Yasui because it would allow for other devices to use the power supply of the printer rather than connecting the device to another power outlet.
The remainder of Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning used for Claim 2.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning used for Claim 3.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning used for Claim 4.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning used for Claim 6.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning used for Claim 7
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Canon, in further view of Bear, and in even further view of Talwerdi ("Talwerdi", US 20160080589).
Regarding Claim 14, Seki teaches comprising: a communication interface (Fig. 1, element 18, par 0029); 
Seki, Canon, and Bear do not explicitly teach an uninterruptible power system; the uninterruptible power system.
Talwerdi teaches an uninterruptible power system (par 0253; Since the printer can run on batteries as well as be connected to AC or DC current, it can act as an uninterruptible power system.);
the uninterruptible power system (par 0253; Since the printer can run on batteries as well as be connected to AC or DC current, it can act as an uninterruptible power system.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the uninterruptible power system of Talwerdi so that printing workflows are not interrupted by a disruption of power.
The remainder of Claim 14 can be rejected with the same reasoning as Claim 1.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning used for Claim 2.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning used for Claim 3.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning used for Claim 4.
Regarding Claim 18, Claim 18 can be rejected with the same reasoning used for Claim 6.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning used for Claim 7.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Instead, the Yasui publication merely discloses that a printer can supply power to another device, the printer being directly connected to a host computer. The printers of Yasui are serially connected and do not require addressing by IP address, much less temporary substitution of a main menu display with an IP address display as claimed, and therefore the Yasui publication does not make up for the deficiencies of Seki, Canon, and/or Sakanashi, as described above.
Examiner’s Response: In response to applicant's argument that Yasui is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yasui teaches a power distribution unit (Yasui; par 404), which provides (distributes) power to another device. Therefore, the device of Yasui a power distribution unit. 
The instant specification paragraph 1 mentions “The present invention relates to the technical field of power device, and more particularly, to an IP address display device suitable for a power device, and a power distribution unit and an uninterruptible power system using the same.”
Seki is relied upon to teach an IP display device. Yasui is relied upon to teach a power distribution unit. 

Argument 2: Reversal of this rejection is respectfully traversed on the grounds that the Talwerdi publication is directed to a document reader and includes no disclosure relevant either to obtaining an IP address or displaying such an IP address, as claimed.
Examiner’s Response: In response to applicant's argument that Talwerdi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Talwerdi teaches an uninterruptable power system (UPS) (Talwerdi; par 253).  The printer of Talwerdi can run on batteries and be plugged into alternating or direct current. If the printer were to be plugged out, then the printer would still be able to be powered on with the batteries acting as a backup power supply, thus making it an uninterruptible power system. Therefore, the device of Talwerdi is an uninterruptable power system. 
The instant specification paragraph 1 mentions “The present invention relates to the technical field of power device, and more particularly, to an IP address display device suitable for a power device, and a power distribution unit and an uninterruptible power system using the same.”
Seki is relied upon to teach an IP display device. Talwerdi is relied upon to teach an uninterruptable power system. 
Thus, the reference of Talwerdi is in the same field of applicant’s endeavor (being a power device) and pertinent to the particular problem to be solved (by teaching an uninterruptable power system).
The remainder of the Applicant’s arguments with respect to Claims 1-4 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ewing et al (US 20090234512), Abstract - Managing electrical power usage in a power distribution system. Power usage data indicative of electrical current flow through electrical outlets in the system are collected and displayed for a user. The user may select an outlet and issue a command to control current flow through that outlet. Environmental data may also be collected and displayed. Outlets in different Cabinet Power Distribution Units (CDUs) in different locations may be clustered for reporting and control. A database structure provides a "system" table for data descriptive of the system, a "tower" table for data descriptive of outlets and other elements in the system, 
Paku (US 20160330614), Abstract - In order to solve the problem that the cost of implementing a wireless communication network that uses wireless communication devices that perform point-to-point wireless communication has not been sufficiently reduced, this wireless communication network uses a wireless communication device that performs point-to-point wireless communication with at least one other communication device wherein when a prescribed signal is inputted, said wireless communication device allocates a prescribed identification number to the other communication device. 
Morimoto (US 20170346786)
Wilerson et al (US 20100312875), Abstract - A system and method are disclosed for the automated discovery of devices on a network, such as a TCP /IP network using Dynamic Host Configuration Protocol (" DHCP") and Domain Name System ("DNS") servers. Devices on the network may be discovered, identified, and tracked by a monitoring server. Communications with the monitoring server may include identification information for each device. The identification information may be stored in DHCP option fields, transmitted with DHCP messages, and used to identify whether the device is new to the network. 
Daniel (US 20120316698), Abstract - A power distribution and control system has a wall mounted controller or a transportable controller (e.g., a Smart Phone or wireless Tablet) configured to resemble a solid-state household thermostat having a touchscreen display. The user interface controller provides control options to the user who can selectively enable selected circuit breakers or power strips on a schedule selected by the user. The controller is programmed to control a plurality of identified User Devices such as televisions or other solid-state or computer controlled instruments or appliances, which typically consume power even when in "standby" mode and not in use. The User Devices will be selectively connected to the mains supply only when selectively enabled by Controller inputs, thereby saving valuable energy because the User Devices will not consume any power when not enabled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444